Citation Nr: 0124870	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic low back strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968.

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from October 1998 and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  Specifically, the 
veteran perfected appeals as to claims of entitlement to an 
increased rating for chronic low back strain and TDIU.  This 
was done by way of an October 1999 VA form 21-4138 (Statement 
in Support of Claim) and a November 1999 VA Form 9 (Appeal to 
Board of Veterans' Appeals).  


REMAND

A review of the record leads the Board to conclude that 
additional action by the RO is required before the Board can 
adjudicate the issues of increased disability evaluation for 
chronic low back strain and TDIU.  This action is necessary 
to ensure that the veteran's claims are fairly adjudicated.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a))

In this regard, the Board finds that the present record does 
not contain sufficient medical information to allow the Board 
to make an appropriate determination as to the current level 
of severity of the veteran's service-connected chronic low 
back strain.  The veteran and his representative have argued 
that his back disability is more severely disabling than it 
was when the veteran was last examined by VA.  Given this 
assertion, and the complexity of the issues on appeal, the 
Board finds that the veteran should be afforded another VA 
examination.  See 66 Fed. Reg. 45,620, 45,630-45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

Additionally, some of the evidence suggests that the 
veteran's low back disability may have a greater effect on 
his employability than the current rating contemplates.  For 
example, J. C. Serrato, M.D., reported in a November 1998 
statement that the veteran's back problems are such that he 
is too disabled to work.  However, it is not clear from a 
review of all of the evidence that the veteran's service-
connected low back symptoms alone, as opposed to symptoms 
caused by nonservice-connected problems, are enough to render 
the veteran unemployable.  Therefore, in order to assure that 
VA's statutory obligation to assist the appellant is 
fulfilled, the evidentiary development should include 
additional studies, including a social and industrial survey, 
which would assist in determining the impact of veteran's 
chronic low back strain on his ability to work.  See Waddell 
v. Brown, 5 Vet. App. 454, 456-57 (1993). 

Furthermore, the RO should contact the veteran and obtain 
information with respect to any additional treatment he has 
received for his low back strain from January 1998 to the 
present, including any chiropractic treatment as reported 
during the July 2001 travel Board hearing.  Subsequently, the 
RO should attempt to obtain and incorporate these records 
into the claims file.  66 Fed. Reg. 45,620, 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  As well, the RO should request the veteran to submit 
an up-to-date employment statement, and a VA Form 21-4192 
(Request for Employment Information in Connection With Claim 
for Disability Benefits) from his last employer.

Lastly, the record contains documents from the Social 
Security Administration (SSA) indicating that the veteran is 
currently receiving SSA disability benefits.  These records 
show that, in November 1997, the veteran was found to be 
disabled for SSA purposes due to various back disorders and 
that he was awarded SSA benefits.  However, the claims file 
does not contain a complete set of the records used by the 
SSA in awarding the veteran disability benefits.  As such, 
the RO should attempt to obtain these records.  

Following the requested development, the RO should re-
adjudicate the issues of entitlement to an increased 
disability evaluation for chronic low back strain and TDIU.  
In re-adjudicating these issues, the RO should take into 
consideration all applicable criteria, including but not 
limited to the criteria in 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 
5295 (2001), and the requirements outlined in DeLuca v Brown, 
8 Vet. App. 202 (1995) and Mittleider v. West, 11 Vet. App. 
181 (1998) (when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 dictates that such 
signs and symptoms be attributed to the service-connected 
condition).  

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The RO is requested to review the 
entire file and undertake any 
development necessary to comply with 
38 U.S.C.A. § 5103A and 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).  The RO should contact the 
veteran and obtain information with 
respect to any treatment he has 
received for his low back disability 
since January 1998 to the present, 
including specific information 
regarding any chiropractic treatment 
received during 2001.  Additionally, 
the RO should ask the veteran to 
complete VA Forms 21- 4142 
(Authorization for the Release of 
Information) regarding these treatment 
records.  Subsequently, the RO should 
attempt to locate and associate with 
the claims file any reported medical 
records not already contained therein.  
All records received should be made a 
permanent part of the appellate record.  
If, after making all reasonable 
efforts, the RO is unable to obtain any 
sought-after record, the RO must notify 
the veteran that the record(s) could 
not be obtained.  Such notification 
shall identify the records VA is unable 
to obtain, briefly explain the efforts 
that VA made to obtain those records, 
and describe any further action to be 
taken by VA with respect to the claim, 
as required by 38 U.S.C.A. § 5103A and 
66 Fed. Reg. 45,620, 45,630-45,632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

2.  The RO should request that the 
veteran submit an up-to-date employment 
statement and a VA form 21-4192 
(Request for Employment Information in 
Connection With Claim for Disability 
Benefits) from his last employer.

3.  The RO should obtain from the SSA 
any records pertinent to the veteran's 
claim for SSA disability benefits, as 
well as the medical records and any 
other evidence relied upon concerning 
that claim.

4.  A social and industrial survey 
should be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily 
activities, behavior, 
functional/industrial impairment and 
any efforts at obtaining employment.

5.  The RO should ensure that the 
veteran is scheduled for a VA 
examination in order to evaluate his 
chronic low back strain.  The examiner 
should be provided an opportunity to 
review the claims folder, including 
this remand.  The examiner must provide 
a complete rationale for all 
conclusions and opinions.  Any 
necessary tests or studies should be 
conducted.  The examiner should discuss 
all relevant medical evidence regarding 
the veteran's service-connected chronic 
low back strain, including the November 
1998 statement from Dr. Serrato and the 
April 1999 VA spine examination report.  
Additionally, the examiner should 
render a medical opinion as to which 
symptoms and what occupational 
impairment are attributable to the 
service-connected chronic low back 
strain, as opposed to any nonservice-
connected condition(s).  In that 
regard, the examiner should 
specifically comment on whether the 
veteran's service-connected disability 
has led to problems which are better 
characterized as intervertebral disc 
syndrome.

The veteran's service-connected 
disabilities, which at the moment only 
include his chronic low back strain, 
should be evaluated for the specific 
purpose of assessing the relative 
degree of industrial impairment, in 
light of the veteran's recorded 
medical, educational, and vocational 
history.  On the basis of both current 
examination findings and a thorough 
review of all records in the claims 
file, the examiner should express an 
opinion regarding the overall degree of 
functional and occupational impairment 
resulting from the veteran's service-
connected chronic low back strain, and 
its effect on the veteran's 
ability/inability to secure or follow a 
substantially gainful occupation, as 
defined under 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2001).  If it is 
impossible to distinguish the 
symptomatology and/or functional or 
occupational impairment due to the 
service-connected condition, as opposed 
to any nonservice-connected 
condition(s), the examiner should so 
indicate.  

6.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above-requested 
development is performed in compliance 
with this remand.  Otherwise, immediate 
corrective action should be taken.

7.  The RO should re-adjudicate the 
issues of entitlement to increased 
disability evaluation for chronic low 
back strain and TDIU.  In re-adjudicating 
these issues, the RO should take into 
consideration all applicable criteria, 
including but not limited to the criteria 
in 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5293, 5295 (2001), and 
the requirements for rating set forth in 
DeLuca v Brown, 8 Vet. App. 202 (1995) 
and Mittleider v. West, 11 Vet. App. 181 
(1998).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  He has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


